Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 1 of 62 PageID 1361




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



    SECURITIES AND EXCHANGE                        CASE NO. 8:20-CV-325-T-35AEP
    COMMISSION,

          Plaintiff,

    v.

    BRIAN DAVISON;
    BARRY M. RYBICKI;
    EQUIALT LLC;
    EQUIALT FUND, LLC;
    EQUIALT FUND II, LLC;
    EQUIALT FUND III, LLC;
    EA SIP, LLC;

          Defendants, and

    128 E. DAVIS BLVD, LLC;
    310 78TH AVE, LLC;
    551 3D AVE S, LLC;
    604 WEST AZEELE, LLC;
    2101 W. CYPRESS, LLC;
    2112 W. KENNEDY BLVD, LLC;
    5123 E. BROADWAY AVE, LLC;
    BLUE WATERS TI, LLC;
    BNAZ, LLC;
    BR SUPPORT SERVICES, LLC;
    BUNGALOWS TI, LLC;
    CAPRI HAVEN, LLC;
    EA NY, LLC;
    EQUIALT 519 3RD AVE S., LLC;
    MCDONALD REVOCABLE LIVING TRUST;
    SILVER SANDS TI, LLC;
    TB OLDEST HOUSE EST. 1842, LLC;

          Relief Defendants.
    ___________________________________________/
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 2 of 62 PageID 1362




                THE RECEIVER’S FIRST QUARTERLY STATUS REPORT

       Receivership Information and Activity from February 14, 2020 through March 31, 2020




                                            ii
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 3 of 62 PageID 1363




                                                      TABLE OF CONTENTS



    TABLE OF CONTENTS ............................................................................................................ iii

    INTRODUCTION..........................................................................................................................1

    BACKGROUND ............................................................................................................................2

    I.        Procedure and Chronology ...............................................................................................2

    II.       The Receivership Process ..................................................................................................4

    PRELIMINARY FINDINGS ........................................................................................................7

    III.      Overview of Preliminary Findings. ..................................................................................7

              A.        The Scheme .............................................................................................................8

              B.        Sales of Investments .............................................................................................12

              C.        Funds .....................................................................................................................14

                        1.         EquiAlt Fund (Fund I). ............................................................................. 14
                        2.         EquiAlt Fund II. ........................................................................................ 15
                        3.         EquiAlt Fund III........................................................................................ 15
                        4.         EA SIP Fund ............................................................................................. 16
                        5.         New Funds ................................................................................................ 17

              D.        Real Estate Operations ........................................................................................18

              E.        Interest Obligations to Investors ........................................................................19

              F.        Creation of the QOZ and the REIT 20 ..............................................................20

              G.        Comingling of Monies between EquiAlt LLC and t he Various
                        EquiAlt Funds ......................................................................................................22

                        1.         Transfers Between Accounts .................................................................... 22
                        2.         Transfer of Properties Between Receivership Funds ................................ 24
                        3.         Fees Paid to EquiAlt by the Receivership Funds ...................................... 24

              H.        The Receivership Funds and EquiAlt are Insolvent .........................................27




                                                                   iii
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 4 of 62 PageID 1364




                      1.        Fund I ........................................................................................................ 27
                      2.        Fund II....................................................................................................... 27
                      3.        EA SIP ...................................................................................................... 28

            I.        Use of Receivership Funds and Assets by Rybicki and Davison .....................29

                      1.        Barry Rybicki ............................................................................................ 29
                      2.        Brian Davison ........................................................................................... 30

    IV.     Opinions of the Receiver .................................................................................................34

    ACTIONS TAKEN BY THE RECEIVER ................................................................................35

    V.      Securing The Receivership Estate ..................................................................................35

            A.        Fund Accounting ..................................................................................................35

            B.        Freezing Bank Accounts and Liquid Assets ......................................................36

                      1.        Accounts at Bank of America, N.A. ......................................................... 37
                      2.        Accounts at Wells Fargo Bank, N.A. ........................................................ 38
                      3.        Accounts at JPMorgan Chase, N.A........................................................... 39
                      4.        Accounts at Comerica Bank, N.A. ............................................................ 40
                      5.        Investments and Investment Accounts...................................................... 40

            C.        Securing Real Property .......................................................................................41

                      1.        2112 W. Kennedy Boulevard, Tampa, Florida ......................................... 42
                      2.        21 W. 20th Street, Unit 5, New York, New York (NY Condo)................. 42
                      3.        2101 W. Cypress Street, Tampa, Florida .................................................. 42
                      4.        Phoenix, Arizona Operations .................................................................... 43

            D.        Investigation of Other Real Property .................................................................45

            E.        Securing Properties ..............................................................................................45

                      1.        Vehicles..................................................................................................... 46
                      2.        Watches and Other Jewelry ...................................................................... 46

            F.        Securing the Receivership Entities’ Books and Records ..................................46

            G.        Operating Businesses ...........................................................................................47

    VI.     Retention of Professionals ...............................................................................................51




                                                                iv
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 5 of 62 PageID 1365




    VII.      Pending and Contemplated Litigation ...........................................................................53

              A.         Pending Litigation................................................................................................53

              B.         Contemplated Litigation .....................................................................................53

    VIII. Claims Process..................................................................................................................54

    IX.       The Next Ninety Days. .....................................................................................................55

    CONCLUSION ............................................................................................................................56




                                                                  v
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 6 of 62 PageID 1366




                                          INTRODUCTION

            Burton W. Wiand, the Court-appointed receiver over the assets of the above-captioned

    corporate defendants 1 and relief defendants (the “Receiver” and the “Receivership” or

    “Receivership Estate”), files this First Quarterly Status Report to inform the Court, investors,

    creditors, and others interested in this Receivership of activities to date as well as the

    Receiver’s proposed course of action. The Receiver has established an informational website,

    www.EquiAltreceivership.com, which he has updated periodically.               The Receiver will

    continue to update the website regarding the Receiver’s most significant actions, important

    Court filings, and other items that might be of interest to the public. This First Quarterly Status

    Report, as well as all subsequent reports, will be posted on the Receiver’s website. 2

                  Overview of Significant Activities During this Reporting Period

            During the time covered by this First Quarterly Status Report, the Receiver and his

    professionals engaged in the following significant activities:

            •   Served the order appointing the Receiver and freezing the assets of the defendants
                and relief defendants on at least 73 individuals and entities who could have assets
                and/or records belonging to the Receivership Estate;

            •   Recovered $4,192,415.62 from accounts at Bank of America, N.A. and transferred
                to Receiver-controlled accounts at ServisFirst;

            •   Froze, at minimum, an additional $1,616,188.73 at numerous financial institutions
                plus an additional $1,066,174.18 in accounts at Bank of America that are related to
                the Defendants but not specifically part of the Receivership;

            •   Secured 3 parcels of real property in Florida, plus EquiAlt’s office in Arizona;


    1
        The Receivership Estate does not currently include the individual defendants.
    2
      As directed by the Court, the Receiver will submit his next Quarterly Status Report and
    subsequent reports within thirty days after the end of each calendar quarter.




                                                  1
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 7 of 62 PageID 1367




           •   Reached a consent agreement with the State of Michigan Department of Licensing
               and Regulatory Affairs regarding its existing claims against EquiAlt;

           •   Retained legal counsel, forensic accountants, tax accountants, a technology services
               firm, and an asset manager to assist the Receiver;

           •   Interviewed dozens of individuals, including employees, sales agents, investors,
               and accountants;

           •   Established an informational website for investors and other interested parties;

           •   Took control of EquiAlt’s website;

           •   Collected thousands of pages of documents from at least 20 nonparties, including
               employees, banks, credit card companies, accountants, lawyers, jewelers, car
               companies;

           •   Fielded dozens of calls from investors and have registered over 500 EquiAlt
               investors through the Receiver’s website; and

           •    Continued to run the day-to-day operations of the Receivership Entities including
               the management of over 350 real estate properties.

           The above activities are discussed in more detail in the pertinent sections of this First

    Quarterly Status Report.

                                          BACKGROUND

    I.      Procedure and Chronology

           On February 11, 2020, the Securities and Exchange Commission (“SEC”) filed a

    complaint (Doc. 1) against (1) defendants Brian Davison (“Davison”); Barry Rybicki

    (“Rybicki”); EquiAlt LLC; EquiAlt Fund, LLC; EquiAlt Fund II, LLC; EquiAlt Fund III, LLC;

    EA SIP, LLC (“collectively “EquiAlt defendants”) (collectively, the “defendants”) and (2)

    relief defendants 128 E. Davis Blvd, LLC; 310 78th Ave, LLC; 551 3rd Ave S, LLC; 604 West

    Azeele, LLC; 2101 W. Cypress, LLC; 2112 W. Kennedy Blvd, LLC; 5123 E. Broadway Ave,

    LLC; Blue Waters TI, LLC; BNAZ, LLC; BR Support Services, LLC; Bungalows TI, LLC;




                                                 2
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 8 of 62 PageID 1368




    Capri Haven, LLC; EA NY, LLC; EquiAlt 519 3rd Ave S., LLC; McDonald Revocable Living

    Trust; Silver Sands TI, LLC; TB Oldest House Est. 1842, LLC. (collectively, the “relief

    defendants”). The foregoing corporate defendants and relief defendants are referred to as the

    “Receivership Entities.”

           The complaint charges the defendants with violations of the federal securities laws and

    regulations in connection with a real estate Ponzi scheme. The SEC alleges that from January

    2010 to November 2019, EquiAlt raised more than $170 million from approximately 1100

    investors to invest in three separate real estate funds. The SEC alleges that EquiAlt

    misrepresented the use of the proceeds of the investments and that Messrs. Davison and

    Rybicki, who controlled the operations of the defendants, misappropriated monies from

    EquiAlt to the detriment of the investors.

           On February 14, 2020, the Court entered an order appointing Burton W. Wiand as

    temporary Receiver for the Receivership Entities (Doc. 11) (the “Order Appointing Receiver”).

    The Court directed him, in relevant part, to “[t]ake immediate possession of all property, assets

    and estates of every kind of the Corporate Defendants and Relief Defendants . . . and to

    administer such assets as is required in order to comply with the directions contained in this

    Order.” See id. at ¶1. The Court also entered a Temporary Restraining Order (Doc. 10)

    imposing a temporary injunction against the defendants and relief defendants, freezing their

    assets, and required an accounting from Messrs. Davison and Rybicki related to monies they

    received from EquiAlt as well as an accounting of all assets and accounts for EquiAlt and the

    EquiAlt Funds.




                                                 3
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 9 of 62 PageID 1369




           A show cause hearing on the Preliminary Injunction Motion was scheduled for

    February 27, 2020. Upon the Defendants’ Unopposed Motion to Postpone the Hearing and for

    Extension of Time to Provide Sworn Accounting, the Court rescheduled the hearing for May

    13, 2020 and extended the deadline to file the sworn accountings until March 10, 2020 (Doc.

    29).

           Due to the COVID-19 pandemic, the Court entered an Order on March 19, 2020,

    continuing all hearings scheduled through May 29, 2020 and staying all deadlines in the

    Court’s pending civil cases. The Show Cause hearing has not been rescheduled at this time.

    II.     The Receivership Process

           In late January 2020, counsel for the SEC contacted Mr. Wiand to determine his

    willingness to serve as Receiver in this matter. On January 30, 2020, Mr. Wiand sent the SEC

    a letter outlining his experience acting as a federal equity receiver and attaching biographical

    information about professionals he intended to retain should the SEC recommend and the Court

    approve his appointment. See Doc. 6, Ex. 1 In the letter, the Receiver informed the SEC that

    the Receiver and his attorneys would discount the rates they charge clients in private

    commercial litigation by approximately 15-30% to conserve resources and preserve the

    Receivership Estate. Based on this information, the SEC recommended that the Court appoint

    Mr. Wiand as Receiver, and the Court did so on February 14, 2020. See Doc. 11 at p. 2.

           Although the SEC recommended Mr. Wiand’s appointment, the Receiver is an agent

    of the Court – not an agent or employee of the SEC. To ensure that the Court is informed of

    the Receiver’s activities, the Order Appointing Receiver requires the Receiver to file this

    Quarterly Status Report within 30 days after the end of each calendar quarter (Doc. 11 at ¶28).




                                                 4
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 10 of 62 PageID 1370




    The Receivership Orders also require the Receiver to seek Court approval of most (if not all)

    material transactions, settlements, and agreements. For example, the Receiver has already

    requested the Court’s approval of his engagement of professionals to assist him in carrying out

    his mandate (Docs. 61 [retention of Coldwell Banker as Valuation Consultant] and 76

    [retention of PDR for Receivership accounting services]).

           The Order Appointing Receiver also requires the Receiver to submit his Quarterly Fee

    Application within 45 days of the end of each calendar quarter (Doc. 11 ¶ 33). To ensure the

    activities of the Receiver and his professionals benefit the Receivership Estate or are otherwise

    appropriate, the Receiver first reviews all invoices and makes any necessary adjustments. The

    SEC has provided the Receiver with detailed billing instructions, and the Order Appointing

    Receiver requires the Receiver to comply with those instructions. Doc. 11 ¶ 36. They also

    require the Receiver to submit his applications for the payments of fees and costs first to the

    SEC for review and then to the Court for approval. Id. ¶33. The Receiver is in regular

    communication with his professionals and the SEC to ensure his activities benefit the

    Receivership Estate or are otherwise necessary.

           As described below in Section V, the Receiver has already collected some assets, and

    he is in the process of obtaining additional assets and funds. In cooperation with the individual

    Defendants, the Receiver is also beginning the process to liquidate certain high-end vehicles.

           If the Receivership continues after the Show Cause hearing, at the appropriate time, the

    Receiver will move the Court to establish a claims process for the distribution of funds to

    creditors, including defrauded investors. As part of that process, he will seek Court approval

    of a proof of claim form and procedures for providing notice of the claims process to known




                                                 5
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 11 of 62 PageID 1371




    and potential creditors, including publication in local and perhaps national newspapers. The

    Receiver will ask the Court to establish a claims bar date by which all claimants will be

    required to serve their proof of claim forms on the Receiver, who will then evaluate the claims.

           After the Receiver completes his evaluation, he will present his determinations to the

    Court and ask the Court to approve them on an interim basis. He will then serve notice of his

    determinations on the claimants, who will have an opportunity to object to the Receiver’s

    determinations through specific procedures approved by the Court and consistent with due

    process requirements. In the Receiver’s experience, most objections can be resolved or settled

    using such procedures, but if any objections cannot be resolved, they will be presented to the

    Court for determination. Through this process, the Receiver intends to establish groups or

    classes of creditors with approved claims that are entitled to receive distributions from the

    Receivership Estate.

           Once the claims process has been completed or substantially completed, the Receiver

    will evaluate the amount of cash available for distribution and move the Court to approve a

    first interim distribution to claimants with approved claims. If material claim objections are

    pending at the time the Receiver determines a distribution is appropriate, he might move the

    Court to establish reserves for the claims at issue so they do not impair the Receiver’s ability

    to make a distribution to claimants with undisputed claims. The Receiver anticipates making

    multiple distributions as assets become available, subject to cost/benefit concerns.

           When the Receiver determines there are no more assets to collect or claims to pursue,

    he will move the Court to make a final distribution to claimants and to close the Receivership.

    He will also file a final report and accounting. While the procedures outlined above are




                                                 6
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 12 of 62 PageID 1372




    generalized and are subject to change as the Receiver learns more about the defendants and

    Receivership Entities, the Receiver is hopeful that these procedures and safeguards will allow

    him to return assets to creditors, including defrauded investors, in an efficient and cost-

    effective manner.

                                   PRELIMINARY FINDINGS

     III.   Overview of Preliminary Findings

            The Order Appointing Receiver authorizes, empowers, and directs the Receiver to

    “investigate the manner in which the affairs of the Corporate Defendants and Relief Defendants

    were conducted and institute such actions and legal proceedings, for the benefit and on behalf

    of the Corporate Defendants and Relief Defendants and their investors and other creditors as

    the Receiver deems necessary against those individuals, corporations, partnerships,

    associations and/or unincorporated organizations which the Receiver may claim have

    wrongfully, illegally or otherwise improperly misappropriated or transferred money or other

    proceeds directly or indirectly traceable from investors in EquiAlt Fund, LLC, EquiAlt Fund

    II, LLC, EquiAlt Fund III, LLC, and EA SIP, LLC,….” Doc. 11 ¶ 2. Following this mandate,

    the Receiver has and continues to obtain and review records from the Receivership Entities

    and third parties. The Receiver has also engaged forensic accountants (Yip Associates) who

    are examining the books, records and transactions of the Receivership Entities and those

    affiliated with them as well as other third parties. The Receiver has interviewed and received

    information from various individuals who worked for the Receivership Entities or engaged in

    transactions with those entities. The Receiver has gathered substantial information from




                                                7
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 13 of 62 PageID 1373




    investor victims. Additionally, the Receiver has relied on the Declaration of Mark Dee, Senior

    Accountant with the SEC (Doc. 7, Exh. 1) and the exhibits and documents attached thereto.

           The Order Appointing Receiver also directs the Receiver to report to the court with

    respect to such matters including a recommendation as to the continuation of the Receivership.

    The Receiver has formed preliminary conclusions based on these activities. While the

    investigation is not complete and this report will likely be amended and augmented in the

    future, the Receiver believes that the matters reported below are supported by the evidence

    reviewed to date and warrant being shared with the Court, the investors and other potentially

    interested parties. Below are the Receiver’s preliminary findings and recommendations.

           A.      The Scheme

           There is abundant evidence that supports the allegations that the Defendants were

    operating a fraudulent investment scheme. The scheme began as early as 2010 and was focused

    on raising money from individual public investors for purported real estate investment

    activities. Davison and Rybicki caused EquiAlt LLC to be formed in Nevada and began to

    raise monies through a series of “Funds”. Davison, who had moved to Tampa after filing

    personal bankruptcy in Nevada, controlled the real estate activities and much of the

    administrative activities of the scheme. Rybicki’s activities were in large part directed towards

    raising money from investor victims. Rybicki’s entry into this venture also followed a failed

    business career in mortgage banking that led to his personal bankruptcy.

           The Funds that are currently part of the Receivership are the EquiAlt Fund (Fund I),

    EquiAlt Fund II, EquiAlt Fund III and the EA SIP, LLC (“Receivership Funds”). The first of

    these funds began raising money in 2011. All of these Receivership Funds are very similar in




                                                 8
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 14 of 62 PageID 1374




    structure and purpose and the misrepresentations made to raise money from investors permeate

    these funds. In addition to these four funds, Davison and Rybicki caused two other funds to

    be formed – Qualified Opportunity Zone (“QOZ”) and EquiAlt Secured Income Portfolio

    REIT (“REIT”). These Funds (“New Funds”) began in 2018 and had slightly different

    structures but touted the same general investment program. They were formed with funds

    derived from the Receivership Funds and were operated by employees of EquiAlt. The REIT

    was initially and substantially funded by moving investors from the other three Receivership

    Funds into the REIT in a manner that defrauded the other investors in those funds. Significant

    misrepresentations were also prevalent in the raising of money for these funds.

           These investments were sold without registration with either state or federal regulatory

    agencies. The offerings were purportedly made pursuant to federal exemptions from

    registration under the provisions of the Securities Act of 1933 provided in Regulation D.

    However, none of the first four Receivership Funds qualified for a Regulation D exemption or

    any other exemption from registration. The offerings appear to be one continuous fraudulent

    offering of unregistered securities. The lack of any exemption was clear to the perpetrators

    from the language contained in offering documents delivered to investors.

           The investments were typically sold through unlicensed agents and financial advisors.

    This sales force was amassed in large part through Rybicki’s efforts. Even though Rybicki was

    advised on more than one occasion that this method of distribution was illegal, EquiAlt and

    the Receivership Funds persisted up to the time this case was filed in using this illegal method

    of solicitation which resulted is an overall offering of almost $180 million dollars of securities

    to public investors.




                                                  9
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 15 of 62 PageID 1375




           This scheme was carried out through a myriad of corporate entities, LLCs and

    partnerships that were used in part to divert investor funds to the principals of the scheme.

    Through these companies, Davison and Rybicki personally received tens of millions of dollars

    that were siphoned from investor funds. Throughout the operation of this scheme, its viability

    was absolutely dependent on future funds being raised from investors. Without these funds,

    the ventures would have quickly failed. The ventures were insolvent almost from their

    inception and were certainly so when the SEC brought its action in February 2020.

           The scheme centered on selling purported income-producing investments, in large part

    to senior investors, with the promise that these were safe, secure, and income-producing

    investments. With the initial investors, the misrepresentations were serious and numerous.

    The private placement memoranda and sales materials give glowing pictures of Rybicki and

    Davison without disclosing their previous business failures and their personal bankruptcies.

    The materials present no financial information and do not accurately or fully describe the

    methods and fees that were used to bleed money from the Receivership Funds for the use by

    Rybicki and particularly Davison. The perpetrators of this scheme falsely claim that the

    investments are being sold pursuant to exemptions from the registration provisions of state and

    federal securities laws. Further, the materials fail to disclose that EquiAlt LLC, the

    Receivership Funds and the agents selling the investments were selling these investments in

    violation of state and federal securities laws relating to the registration of broker dealers.

    Indeed, they misrepresented to sales agents that it was permissible for them to sell these

    securities while not registered with state and federal regulatory authorities.




                                                 10
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 16 of 62 PageID 1376




           Other significant misrepresentations relate to the use of proceeds description in the

    Private Placement Memoranda. These materials indicate that 90% of the investors’ funds will

    be invested in real estate when this was never intended (as shown by the fact that 12%

    commissions were being paid on the sale of the investments) and indeed never happened. Over

    time, less than half of the money raised was actually invested in real estate. Moreover, there

    was never any disclosure that the interest payments being made to investors (between 8-12%)

    were dependent on funds raised from future investors.          Never during the life of these

    Receivership Funds were revenues from the rental of real properties or other sources (other

    than investor funds) sufficient to meet the overwhelming debt service obligations that were

    being created by the debentures that were being sold. This was not disclosed to the investors

    at the time they invested nor at any time through the Receivership Funds’ operations.

           As the sale of the debentures continued, the significance of the misrepresentations to

    investors increased. At no time during the sale of the first four funds did EquiAlt or any of the

    Receivership Funds disclose to investors or prospective investors the financial condition of the

    funds. No investor was provided with financial statements and indeed the financial records of

    the Receivership Funds were at best confused and incomplete. Providing financial statements

    would have disclosed that the insolvency of the ventures and would have disclosed the massive

    amounts of monies being diverted by Rybicki and Davison. It would also have disclosed the

    fact that the Receivership Funds were not profitable. Financial statements would also have

    revealed that the continuation of the Receivership Funds, EquiAlt LLC and interest payments

    were dependent on continuous investments from new investors. Despite the fact that some

    actual real estate operations were occurring, the scheme is a classic Ponzi scheme.




                                                 11
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 17 of 62 PageID 1377




           B.      Sales of Investments

           As mentioned above, the sales of the debentures were handled primarily by and through

    Rybicki. For this purpose, he created an entity, BR Support Services LLC. This entity was

    used to distribute the compensation for the sales activities. It also received all of the investment

    documentation submitted by the sales agents. When investor documentation and monies were

    received, Rybicki, or others working for him, would accept and execute the investment

    paperwork on behalf of the appropriate fund. The investment documentation would then be

    forwarded to the Tampa office of EquiAlt. This might include one or more investments. After

    the funds were received, EquiAlt would send 12% of the invested amount to BR Support

    Services’ account. Rybicki, or those at his direction, would then distribute commission

    amounts to the sales agents (generally 6% of the invested amount) and BR Support Services

    (Rybicki) would retain the remaining funds. Below is a summary of the sales agents who

    received commission payments from BR Support Services.




                                                  12
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 18 of 62 PageID 1378




                                  Sales Agent Name                                Total Paid

            Agents Insurance Sales / Barry Wilken                             $    (240,159.33)
            American Financial Security / Ron Stevenson / Barbara Stevenson      (1,712,750.95)
            Barry Neal                                                             (119,037.20)
            Ben Mohr                                                               (113,578.00)
            Bobby Armijo / Joseph Financial Inc.                                 (1,100,042.65)
            Dale Tenhulzen / Live Wealthy Institute                              (1,484,531.29)
            Elliot Financial Group / Todd Elliot                                   (805,662.68)
            Family Tree Estate Planning / Jason Wooten                           (3,749,783.61)
            GIA, LLC / Edgar Lozano                                                (278,807.24)
            Greg Talbot                                                            (260,941.89)
            J. Prickett Agency / Joe Prickett                                      (187,374.57)
            James Gray / Seek Insurance Services                                   (405,286.75)
            John Friedrichsen                                                      (327,681.69)
            Lifeline Innovations / John Marques                                    (822,318.06)
            Patrick Runninger                                                      (293,599.53)
            Sterling Group                                                         (478,562.12)
            The Bertucci Group LLC / Leonardo LLC / Leonardo Bertucci              (139,950.00)
            Tony Spooner / Rokay Unlimited, LLC                                    (622,169.05)
            Wellington Financial, LLC / Jason Jodway                                (48,000.00)
                                          TOTAL                               $ (13,190,236.61)

           Additional funds designated as marketing expenses were also distributed to BR Support

    Services. In connection with the Receivership Funds, approximately $25 million was sent to

    BR Support Services. See Exhibit A (Schedule of BR Support Summary of Sources).

           Rybicki and the operation in Arizona he managed were responsible for recruiting the

    financial advisor agents who dealt with the investors. Almost without exception, these agents

    were not registered to sell securities. Rybicki and others devised a plan to tell these persons

    that because they were finders or consultants they did not have to be registered. While this

    notion is notoriously inaccurate, on multiple occasions Rybicki and those who worked with

    him were advised of this fact and chose to ignore the warnings and to continue to willfully and

    intentionally violate the broker-dealer registration laws. Rybicki used the monies he received




                                                  13
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 19 of 62 PageID 1379




    to live a lavish lifestyle, buying expensive real estate, exotic cars, supporting a soccer club and

    expensive jewelry.

            In addition to Rybicki, there was at least one other sales agent, Andre Sears, who

    received funds directly from EquiAlt’s Tampa offices. Andre Sears received commission

    payments, either individually or through his company MASears, LLC, totaling at least $3.7

    million. See Exhibit B (Schedules Showing Payments to Sears).

            The debentures generally had a term of three or four years. Investors were encouraged

    to renew their investments. Sales agents who succeeded in convincing investors to renew their

    investments received additional commissions-- essentially for convincing victims to not

    withdraw their money from the fraudulent Receivership Funds. Renewals were important to

    the scheme as withdrawal of investor funds would have led to a collapse of the fund.

            C.        Funds

                      1.      EquiAlt Fund (Fund I)

            Fund I was created in 2011 and began to raise funds at that time. Over the life of the

    fund and until it was frozen by the SEC’s enforcement action the fund had raised at least $114.6

    million. At the time of the SEC’s action, Fund I had an outstanding principal obligation to

    debenture investors of $30.1 million. Assuming that these debentures are not paid out, the

    interest obligation on the Fund I debentures, for the 12 months after the SEC’s action on

    February 14, 2020, is approximately $7.2 million. In addition, Fund I had accrued “Growth”

    interest on these investments in the amount of approximately $6.5 million, as of the date of the

    SEC’s action. It should be noted that this accrued interest is not recorded on the fund’s books

    as a liability.




                                                  14
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 20 of 62 PageID 1380




           Over the course of its history, distributions of at least $28.3 million were made to

    investors. In addition, $4.5 million in investments were transferred out of Fund I to the REIT,

    one of the New Funds created by EquiAlt. Revenues from its rental and resort activities in

    2019 were $3.6 million which resulted in a net loss of $11 million. During 2019, over $30.7

    million of new investments were sold by this fund.

                   2.     EquiAlt Fund II

           Fund II was formed in 2013 and the fund sold over $40 million of debentures. During

    it operations, Fund II made distributions to investors of at least $7.4 million. In 2018

    Redemptions were solicited by EquiAlt to provide funds for investors to invest in the REIT,

    one of the New Funds. At least one investment in the amount of $200,000 was transferred to

    the REIT. At the time of the SEC’s action, Fund II had an outstanding principal obligation to

    debenture investors of $9.5 million. Assuming that these debentures are not paid out, the

    interest obligation on the Fund II debentures, for the 12 months after the SEC’s action on

    February 14, 2020, is approximately $3.2 million. In addition, Fund II had accrued “Growth”

    interest on these investments in the amount of approximately $795,356, as of the date of the

    SEC’s action. Again, this accrued interest is not recorded on the fund’s books as a liability.

    The revenues received from rental activities were $1.2 million in 2019. During 2019 Fund II

    sold over $9.8 million of new debentures to investors.

           In addition to the residential real estate properties regularly owned by EquiAlt Funds,

    Davison chose to invest $1 million of Fund II monies into Alternative Capital, LLC.

            3.     EquiAlt Fund III




                                                15
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 21 of 62 PageID 1381




            Fund III was created in 2013 and operated until June of 2016 when it was closed. Fund

    III raised over $2.5 million from public investors. During its operations, the fund generated

    $347,796 in rent revenue, it paid $407,520 in interest to its investors.

            The winding down of the Fund III began sometime in 2015 with the transfer of its real

    estate assets to Fund I and Fund II. In exchange for these real estate properties, during 2015,

    Funds I and II transferred $1.55 million and $1.08 million, respectively, to Fund III. In

    addition, Fund I assumed the $190,000 liability associated with debentures sold to two of Fund

    III’s investors. A significant portion the funds received from Fund I and Fund II was utilized

    for the return of principal and interest in the amount of $2.1 million owed to the remaining

    Fund III investors.

            4.     EA SIP Fund

           In 2016 another fund, the EA SIP Fund was created by EquiAlt. This fund is similar

    to the prior three and has the same investment goals and activities. The fund was to invest in

    distressed real estate and provide and 8% return to investors. Between April of 2016 and the

    SEC action the fund had raised at least $17.7 million. At the time of the SEC’s action, EA SIP

    had an outstanding principal obligation to debenture investors of approximately $67,836.

    Assuming that these debentures are not paid out, the interest obligation on the debentures, for

    the 12 months after the SEC’s action on February 14, 2020, is approximately $66,772. For

    2019, however, with this fund investors were given the opportunity of either receiving monthly

    interest or designating their investment “Growth”. The growth selection indicated that the

    investor would not receive monthly interest, and the interest would be added to their account

    and accumulated there—no interest was paid on the accumulated amounts as the interest was




                                                 16
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 22 of 62 PageID 1382




    not compounded on any basis. Investors received statements that indicated the purported net

    net asset value or NAV. See Exhibit C. These valuations were inaccurate and misleading and

    failed to inform the investors that their investments were in an insolvent entity. Of the

    investments made in the fund, at least $1.1 million has been redeemed. The fund has paid out

    at least $336,000 in interest over its life, and it has accrued “Growth” interest on these

    investments in the amount of $2.7 million, as of the date of the SEC’s action. Again, this

    accrued interest is not recorded on the fund’s books as a liability.

                   5.      New Funds

           In 2018, EquiAlt formed two New Funds, the Qualified Opportunity Zone (“QOZ”)

    and the EquiAlt SIP REIT. The monies raised for these New Funds was done in the same

    manner as the previous funds. Unlicensed sales agents were used, and they were paid

    substantial commissions to entice investors. The documents used to sell the investments

    contained similar misrepresentations regarding the background of the principals and did not

    disclose the ongoing scheme nor any facts relating to the financial results of the prior Funds.

           In connection with the REIT, efforts to gather investors were initially not successful,

    and the investment required a threshold amount of investment before the offering could be

    closed. Davison and Rybicki then reached out to one of the unlicensed sales agents who

    successfully convinced 13 investors to redeem their investments from the Receivership Funds

    and “invest” in the REIT. These investors’ prior debentures were redeemed at face value and

    then the funds were used to acquire shares in the REIT. As described below, these transactions

    served to defraud the existing creditors of the Receivership Funds whose debentures were

    redeemed to the detriment of those investors remaining in those Receivership Funds.




                                                 17
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 23 of 62 PageID 1383




            The transactions are also examples of the ongoing comingling of monies and assets

    between all of the Funds. In total, at least $5.9 was raised for the REIT, of which $4.8 million

    was through redemptions of debentures issued by the Receivership Funds. The QOZ fund

    raised approximately $1.7 million, again through unlicensed agents.           Commissions of

    approximately $452,890 were paid in connection with the sale of REIT shares and

    approximately $203,000 were paid as commissions for securing investments in the QOZ.

           Until the SEC action was filed, EquiAlt continued to raise funds from investors. The

    raising of these funds was necessary to the continued operations of the scheme, as without

    these funds continued operation would not have been possible. During 2019, a total of $46.7

    million was raised from investors, while total revenues from operations were $4.9 million and

    expenses, including payment of interest on the debentures, totaled $21.4 million.3

           D.       Real Estate Operations

           When the Receivership Funds began in 2011, the practice was to acquire real estate and

    hold it. Indeed until 2018 almost no real estate was sold by any of the Receivership Funds.

    Rather, properties were renovated, rented and held. The primary source of revenue from

    operations was from rental income. The other source of funds was from continued investments

    from public investors.

           The Private Placement Memoranda for the Funds that are currently in the Receivership

    all indicate that 90% of investor funds would be invested in real estate. This was not truly

    intended nor did it occur. After Fund I began to raise money, the Fund began to purchase real



           3
               These amounts do not include the New Funds.




                                                18
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 24 of 62 PageID 1384




    estate in the Tampa Bay area. The fund did not invest 90% of the investor proceeds in real

    estate assets as represented. According to internal EquiAlt documents a far lesser sum was

    invested in real estate. Records of Fund I demonstrate that at least $114.6 million was raised

    from investors. The records also reveal that Fund I only purchased approximately $23.5

    million of real estate assets. Fund II also failed to invest 90% of its funds in real estate

    investments. Rather Fund II raised at least $40 million of debentures and only invested

    approximately $7.4 million in real estate assets. The EA SIP Fund raised at least $17.7 million

    of debentures and only invested approximately $6.7 million in real estate assets.

           At of the end of 2019, the “market value” of the real estate in Fund I was $48,539,000,

    Fund II was $16,187,000, and EA SIP Fund was $13,545,000, for a total of $78,271,000. These

    figures come from internal documents of EquiAlt and were based on available valuation

    sources such as Zillow and MLS. The records also indicate valuations for proposed investment

    sales and while these values are significantly higher in the aggregate, the highest valuations

    indicate that the amount due on the notes owed to investors 4 exceeds these real estate holdings

    by more than $15 million.

           E.      Interest Obligations to Investors

           One of the most dramatic demonstrations of the insolvency of the Receivership Funds

    is seen in the outstanding interest obligations on the debentures. At the time the SEC action


           4
               The Receiver filed a motion for leave to retain a firm to perform valuations services
    to assist in the receivership operations. (Doc. 61). Davison’s counsel would not consent to the
    hiring of these professionals (Coldwell Banker) and due to the Court’s stay order, this valuation
    has not been possible and the motion could not be heard. This lack of cooperation has impeded
    the Receiver’s activities in this regard.




                                                 19
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 25 of 62 PageID 1385




    was filed, there was a total of more than $168 million of debentures were outstanding. This

    huge debt obligation generated interest obligations of over 8.6%. The interest owed from the

    SEC’s action through the remainder of 2020 ranges from $844,262 to $909,829 per month.

    Additionally, for those investors who chose “Growth”, there was an additional obligation of

    $350,270 accruing monthly. Absent new monies being invested into the Receivership Funds,

    the revenues to meet these obligations was no more than $4.9 million. The Schedule attached

    as Exhibit D (Schedule of Cash Flows) demonstrates the enormity of this problem. The

    debentures were for periods of 3 or 4 years and the principal was payable upon the expiration

    of that period. At the time of the SEC Action over $39 million of principal payments were

    overdue and the debentures were in default. By the end of 2020, that number increases to

    $59.2 million. Assuming the overdue debentures are not paid, during this period an additional

    $8.7 million in interest will accumulate adding to the obligations that EquiAlt cannot pay.

           F.      Creation of the QOZ and the REIT

           Based on the review and analysis of accounting records, bank records, as well as

    various investor forms retrieved from EquiAlt’s Tampa offices, at least 13 investors with

    investments totaling $4.8 million were moved from other funds into the newly created REIT

    Fund as follows:

           a. 12 Fund I investors with investments totaling $4,505,703 were moved from Fund I

                to the REIT;

           b.   In addition, one of these Fund I investors, referenced above, was also an investor

                in Fund II and his investment and funds from Fund II, in the amount of $200,000,

                were transferred to the REIT;




                                                20
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 26 of 62 PageID 1386




           c. An EA SIP Fund investor with investments totaling $108,555 was transferred to

               the REIT; and

           d. The corresponding funds were transferred to the REIT’s bank account.

           It is important to note that the movement of investors from one fund to another has a

    detrimental effect on the investors in the original fund. For example, an investor that invested

    $100,000 in Fund I who later is moved to the REIT receives 100 cents on the dollar on his/her

    investment. Because the fund was insolvent that investor has received preferential treatment

    over all of the other investors in that fund and the fund itself has been harmed now having

    $100,000 less in cash. Thus by moving investors from Fund I to the REIT and redeeming the

    face value of the investors debenture Davison and Rybicki caused harm to the fund and its

    investors. Moreover, the investor that was moved to the REIT recovered 100% of his/her

    principal and may likely have also received interest payments while in Fund I. Any interest

    payments are subject to claw-back. Lastly, the investor that moved to the REIT is now an

    equity holder rather than the holder of a debenture so that investor may ultimately lose a portion

    if not all of his/her investment in the REIT.

            In addition to the funds transferred to the REIT due to the movement of investors,

    EquiAlt and the Receivership Funds made payments either directly to the REIT or to third

    parties for the benefit of the REIT. See Exhibit E (Analysis of Transfer/Payments to/or for the

    Benefit of EquiAlt Secured Income Portfolio REIT). This schedule reflects that the

    Receivership Funds made payments totaling $557,604 on behalf of the REIT for professional

    services, including legal and accounting fees. In addition, the EquiAlt staff provided services

    to the REIT without receiving compensation.




                                                    21
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 27 of 62 PageID 1387




              Similar to the tables presented above, the following tables show the inflows and

    outflows from/to the New Funds, from inception of the fund through the date of the SEC’s

    action, presented from the perspective of each entity reflected on the header.

                                Movement of Receivership Funds to New Funds
                                            Equialt Secured Income Portfolio REIT, Inc.

              Funds Received From:                   Total                   Funds Transferred To:                   Total

     Equialt Fund LLC                           $   4,506,532.11
     Equialt Fund II LLC                              200,000.00
     EA SIP LLC                                       108,555.22
     Equialt LLC                                       29,060.50
     Equialt Qualified Opportunity Zone Fund LP        15,000.00
                        TOTAL                   $   4,859,147.83                    TOTAL                        $           -

                                            Equialt Qualified Opportunity Zone Fund LP

              Funds Received From:                   Total                   Funds Transferred To:                   Total

                                                                   Equialt LLC                                   $   (111,544.69)
                                                                   Equialt Secured Income Portfolio REIT, Inc.        (15,000.00)
                                                                   Equialt Fund LLC                                      (888.00)
                     TOTAL                     $             -                       TOTAL                       $   (127,432.69)

              The cash flow analysis for the REIT and QOZ are reflected on Exhibits F and G.

    (EquiAlt Secured Income Portfolio REIT – Cash Flow and EquiAlt Qualified Opportunity

    Zone – Cash Flow, respectively).

              G.        Comingling of Monies between EquiAlt LLC and the Various EquiAlt
                        Funds

              The books and records of the Receivership Funds and New Funds clearly demonstrate

    the commingling of assets among the funds. The following sections of this Report provide

    summaries regarding the commingling of these assets.

                        1. Transfers between Accounts

              The following tables summarize the transfers and comingling of monies between

    EquiAlt LLC, the Receivership Funds and the New Funds. Each table shows the inflows and



                                                             22
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 28 of 62 PageID 1388




    outflows from/to the other EquiAlt Funds, from inception of the fund through the date of the

    SEC’s action, presented from the perspective of each entity reflected on the header.

                                                              Equialt LLC

              Funds Received From:                    Total                   Funds Transferred To:                     Total

     Equialt Fund LLC                           $   21,334,523.64 Equialt Fund LLC                                $    (790,378.73)
     Equialt Fund II LLC                             8,240,676.03 Equialt Secured Income Portfolio REIT, Inc.           (29,060.50)
     EA SIP LLC                                      3,873,172.72 Equialt Fund III LLC                                  (20,000.00)
     Equialt Fund III LLC                              736,137.01
     Equialt Qualified Opportunity Zone Fund LP        111,544.69
                        TOTAL                   $   34,296,054.09                   TOTAL                         $    (839,439.23)


                                                          Equialt Fund LLC

              Funds Received From:                    Total                   Funds Transferred To:                     Total

     Equialt Fund II LLC                        $    3,576,738.73   Equialt LLC                                   $ (21,334,523.64)
     Equialt LLC                                       790,378.73   Equialt Secured Income Portfolio REIT, Inc.      (4,506,532.11)
     Equialt Fund III LLC                              445,189.81   Equialt Fund III LLC                             (1,550,808.59)
     EA SIP LLC                                          2,371.08   EA SIP LLC                                         (371,119.53)
     Equialt Qualified Opportunity Zone Fund LP            888.00   Equialt Fund II LLC                                 (38,128.00)
                        TOTAL                   $    4,815,566.35                     TOTAL                       $ (27,801,111.87)



                                                         Equialt Fund II LLC

              Funds Received From:                    Total                   Funds Transferred To:                     Total

     EA SIP LLC                                $       880,000.00 Equialt LLC                                     $  (8,240,676.03)
     Equialt Fund LLC                                   38,128.00 Equialt Fund LLC                                   (3,576,738.73)
     Equialt Fund III LLC                                7,063.54 Equialt Fund III LLC                               (1,089,431.39)
                                                                  EA SIP LLC                                           (800,503.00)
                                                                  Equialt Secured Income Portfolio REIT, Inc.          (200,000.00)
                      TOTAL                    $       925,191.54                   TOTAL                         $ (13,907,349.15)

                                                        Equialt Fund III LLC

              Funds Received From:                    Total                   Funds Transferred To:                     Total

     Equialt Fund LLC                          $     1,550,808.59 Equialt LLC                                     $     (736,137.01)
     Equialt Fund II LLC                             1,089,431.39 Equialt Fund LLC                                      (445,189.81)
     Equialt LLC                                        20,000.00 Equialt Fund II LLC                                     (7,063.54)
                       TOTAL                   $     2,660,239.98                   TOTAL                         $   (1,188,390.36)




                                                               23
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 29 of 62 PageID 1389




                                                        EA SIP LLC

              Funds Received From:              Total                  Funds Transferred To:                    Total

     Equialt Fund II LLC                   $     800,503.00 Equialt LLC                                   $   (3,873,172.72)
     Equialt Fund LLC                            371,119.53 Equialt Fund II LLC                                 (880,000.00)
                                                            Equialt Secured Income Portfolio REIT, Inc.         (108,555.22)
                                                            Equialt Fund LLC                                      (2,371.08)
                      TOTAL                $   1,171,622.53                   TOTAL                       $   (4,864,099.02)

                           2. Transfer of Properties Between Receivership Funds

              The comingling is also evident in the way the Receivership Funds transferred properties

    to each other as reflected on Exhibits H and I (Schedule of Movement of Properties between

    Funds and Diagram of Movement of Properties between Funds). This is yet another example

    of the fluid way these entities were treated by Davison and Rybicki.

                           3. Fees Paid to EquiAlt by the Receivership Funds

              The Receivership Funds paid a variety of fees to EquiAlt, LLC. See Exhibit J (Analysis

    of Fees Charged by EquiAlt LLC to EquiAlt Funds). This exhibit reflects the amounts paid by

    each fund by year. Below is a summary diagram showing the total funds that flowed from the

    Receivership Funds to EquiAlt LLC, cast as various fees:




                                                         24
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 30 of 62 PageID 1390




           EquiAlt’s books and records included a document titled “EquiAlt LLC Asset

    Management Fee Ratio through 10.31.19” that purports to reflect management fees paid by the

    Receivership Funds. See Exhibit K (excerpted below).




                                              25
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 31 of 62 PageID 1391




           This document reflects the payment of management fees from EA SIP to EquiAlt LLC

    in the amount of $300,000. However, this is another clear example of commingling in which

    EA SIP Fund makes two transfers to EquiAlt LLC purportedly for management fees, each for

    $150,000, on January 7, 2019 and March 22, 2019. However, EquiAlt LLC’s accounting

    records label the first transfer of $150,000 as a loan from EA SIP rather than management fees.

    The second transfer of $150,000 is reflected on EquiAlt LLC’s accounting records as

    management fees received from EquiAlt Fund II, LLC.




                                                26
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 32 of 62 PageID 1392




           H.       The Receivership Funds and EquiAlt are Insolvent.


           As of December 31, 2019, the total assets of the three existing Receivership Funds did

    not exceed $105.8 million. At the same time, these three funds had total obligations from the

    debentures sold to investors of $174 million. There does not appear to be any possibility that

    these obligations can be met. The financial records of the Receivership Funds maintained by

    EquiAlt amply demonstrate this fact. See Exhibit D (EquiAlt Fund Cash Flow, EquiAlt Fund

    II Cash Flow and EA SIP Fund Cash Flow) Below is further information regarding the financial

    health or lack thereof of the Receivership Funds:

                    1.      Fund I

                •   Since its formation through December 31, 2019, Fund I generated $12.3 million

                    of revenue; over that same time it accumulated $32.4 million in net losses.

                •   During 2019, this fund paid out at least $5.1 million in commissions to sales

                    agents related to these investments.

                •   According to the books and records of the Receivership Funds, as of December

                    31, 2019, Fund I recorded $67.1 million in assets (of which $5.2 million were

                    receivables from related entities and $23.2 million of capitalized debt issuance

                    costs which related to commissions paid to agents and capitalized interest paid

                    to investors) and $111.8 million of liabilities.

                    2.      Fund II

                •   Fund II generated $3.6 million of revenue since its formation through December

                    31, 2019; over that same time period, Fund II accumulated a $16 million net

                    loss.




                                                  27
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 33 of 62 PageID 1393




             •   During 2019, this fund paid out at least $1.6 million in commissions to sales

                 agents related to these investments.

             •   According to the books and records of the Receivership Funds, as of December

                 31, 2019 Fund II recorded $23.4 million in assets (of which $5 million were

                 receivables from related entities and $5.8 million of capitalized debt issuance

                 costs which related to commissions paid to agents and capitalized interest paid

                 to investors) and $42.5 million in liabilities.

                 3.     EA SIP

             •   EA SIP Fund generated $194,000 of revenue since its formation through

                 December 31, 2019; over that same time period EA SIP Fund accumulated $4.4

                 million in net losses.

             •   During 2019, this fund paid out at least $725,470 in commissions to sales agents

                 related to these investments.

             •   According to the books and records of the Receivership Funds, as of December

                 31, 2019 EA SIP Fund recorded $15.3 million in assets (of which $2.8 million

                 were receivables from related entities and $1.5 million of capitalized debt

                 issuance costs which primarily related to commissions paid to agents and

                 capitalized interest paid to investors) and $19.7 million in liabilities.

             •   As previously stated the accrued interest on the “Growth” funds was not

                 recorded on the fund’s books as a liability.




                                                 28
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 34 of 62 PageID 1394




           In summary, all of the Receivership Funds were insolvent on or before December 31,

    2016. See Exhibits L, M and N (Balance Sheets of Fund I, Fund II, EA SIP, respectively, for

    the years 2016 through 2019)

           I.      Use of Receivership Funds and Assets by Rybicki and Davison

           Throughout the course of the EquiAlt scheme, both Rybicki and Davison have made

    dramatic use of investor funds and assets acquired with investor funds. It is important to note

    both Rybicki and Davison were bankrupt shortly before the founding of EquiAlt. Davison

    testified that he had few assets. A review of the records of EquiAlt and the Receivership Funds

    and the bank accounts of both Rybicki and Davison reveals no source of funds for either of

    them other than directly and indirectly from investor funds.

                  1.      Barry Rybicki

           Barry Rybicki’s most significant role in the scheme was directing the distribution of

    the debenture investments. He gathered more than a dozen unlicensed salesmen who were

    responsible for raising the lion’s share of the invested funds. Routinely, as mentioned above,

    when an investment was made, BR Support Services, a company owned by Rybicki, received

    12% of the invested amount. The aggregate of these illegal payments totaled over $25 million.

    See Exhibit A. A portion of these funds were paid to the unlicensed agents and the rest was

    used as Rybicki determined. See Exhibit O (BR Support Summary of Uses). Additionally,

    Rybicki received several million dollars of “distributions”. See Exhibit P (Payments to Rybicki

    classified as Distributions). As a result of receiving these millions of dollars, Rybicki was able

    to live a lavish lifestyle, driving a custom built Land Rover, a Porsche and a Ferrari. He

    acquired numerous real properties and lived in an expansive million dollar Phoenix home. See




                                                 29
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 35 of 62 PageID 1395




    Exhibit Q (Rybicki Real Estate). Other examples of this extravagance with investors’ money

    included the purchase of hundreds of thousands of dollars of jewelry, luxury travel, sports

    tickets and memorabilia, and an investment or contribution of $22,000 to a semi pro soccer

    team in Phoenix. His son was the team’s goalie. Additionally, BR Support Services funded

    travel for the team.

                  2.       Brian Davison

           While Rybicki’s use of investor funds is dramatic, it is dwarfed in comparison to the

    amount of funds used by Davison. Davison had direct and complete control of EquiAlt and

    the Receivership Funds and he used those funds directly and indirectly in an extravagant

    manner for his and his family’s own personal use. Review of the records of EquiAlt and the

    funds reveals that Davison received over $32 million of investor funds or monies derived

    therefrom. The Schedules attached as Exhibits R and S detail the funds taken by Davison for

    his personal use. (Payments to Brian D. Davison and Related Parties). Examples of his use of

    the proceeds of the investments follow:

       •   In May 2012, Davison’s grandfather James Gordon McDonald died in Spokane,

           Washington. His estate was passed through the James Gordon McDonald Revocable

           Trust (“McDonald Trust”). Upon Mr. McDonald’s death, Davison became the trustee

           of this trust and had total control of all of its transactions. The beneficiaries of the trust

           were Davison and his wife Nicole and a niece of Mr. McDonald. Pursuant to the trust,

           the niece received the proceeds of a brokerage account and Davison received the rest

           of the assets of the trust. Mr. McDonald was a retired diesel mechanic and lived in a

           modest home in Spokane, valued at less than $200,000. Once in control of the trust,




                                                  30
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 36 of 62 PageID 1396




           Davison used it as a vehicle to disguise his diversion of approximately $5 million

           dollars of investor funds for his personal use. These diversions were often recorded in

           EquiAlt’s financial records as repayment of principal or repayment of loans. No such

           loans existed. Rather, these funds were used by Davison to acquire his personal

           multimillion-dollar residence, exotic cars, and hundreds of thousands of dollars of

           jewelry. See Exhibit T (Sources and Uses McDonald Revocable Living Trust).

       •   In February and March of 2013, Davison used $399,517.66 from Fund I to purchase

           his personal residence at 128 Biscayne Avenue, Tampa. Thereafter, he used

           $1,219,391.92 from EquiAlt LLC and EquiAlt Fund I for the renovation of the house.

           During the course of these renovations, in September of 2017, Davison bought an

           adjoining lot (305 Bosphorous) for $913,412.51. The funds for this purchase came

           from the McDonald Trust and as described above were investor funds diverted to the

           McDonald Trust. The Biscayne property was initially purchased and titled in Fund I,

           later it was moved to a single purpose LLC, 128 Biscayne LLC. The Bosphorous lot

           was titled in BNAZ LLC, another Davison shell company. The properties were later

           titled in the name of Brian and Nicole Davison. The properties now show as a combined

           property on the property appraiser’s website. The entire $2,532,322.09 spent on the

           acquisition and renovation of these properties came directly or indirectly from investor

           funds. See Exhibits U and V (Expenditures Related to 128 Biscayne Ave and 305

           Bosphorous)

       •   In January of 2017, Davison purchased an apartment in the Flatiron District of New

           York City. The apartment purchase was closed in February of 2017. The total purchase




                                               31
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 37 of 62 PageID 1397




           price was $2,747,984.73. The money used to buy the condominium came directly from

           Fund I. The apartment has never been rented or listed for sale. It was only used by

           Davison and his family. After the purchase, Davison added $22,762.95 of amenities

           that were paid for by EquiAlt LLC. See Exhibit W (Expenditures Related to 21 West

           20th Street, No. 5, NY Property).

       •   As of May 2018, Davison’s avarice was not satisfied. Further examples of his personal

           acquisition of property using investor assets include the acquisition of a building at

           2101W. Cypress Street in Tampa. This building was renovated in a luxurious fashion

           to be a cross between a man cave for Davison’s personal use and a smaller version of

           Jay Leno’s Garage. The building housed some of Davison’s Ferraris and other vehicles

           owned by friends and business associates. It also included a small gym. Davison

           purchased the building for $535,000 and added $265,681.80 of renovations. See Exhibit

           X (Expenditures Related to 2101 Cypress Street Property). All of the funds for this

           building and its renovation were taken directly from Fund I.

       •   At the time the Cypress Street property was secured by the Receiver, in addition to

           Ferraris and the automobiles of Davison’s associates, the building also contained a

           2018 Pagani Huayra. The Pagani was purchased in April of 2019 for more than $3

           million. Over $2,200,000 of the purchase price was wired from an EquiAlt Bank of

           America account and the remainder of the purchase price was paid through a financing

           lease of over $800,000f. The funds from the purchase all came directly or indirectly

           from investor funds. An email to the CFO of EquiAlt from Davison directs how the

           funds were to be accumulated to fund the wire for the purchase. Monies came from




                                               32
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 38 of 62 PageID 1398




           Fund I and the newly formed REIT and the $15,510.08 monthly payments on the

           financing lease were also paid from the EquiAlt Bank of America account and were

           booked as “Automobile Expense”. See Exhibits Y and Z (Schedule of payments for

           Pagani and Davison’s email directing how to amass purchase funds).

       •   On at least two occasions, Davison had EquiAlt purchase or put down a deposit for

           vehicles and then received a refund of those monies to him personally.

              o In December 2017, EquiAlt paid a $98,000 deposit by wire for a Land Rover

                  for Davison through East Coast Defender (“ECD”). EquiAlt completed the

                  transaction by check in May 2019 for $126,948.35. Ultimately, Davison

                  decided to buy the vehicle through Zen Motorsports via a trade in of a Mercedes

                  Benz G63. So ECD sold the vehicle to Zen. ECD then refunded the monies

                  EquiAlt had paid, $224,948.35, to Davison personally.

              o In September 2018, EquiAlt wired $200,000 to Automobili Pininfarina GmbH

                  for a deposit on a Battista. A year later Davison changed his mind and cancelled

                  the purchase. The refund of the $200,000 deposit was wired to Davison

                  personally.

       •   Davison’s extravagance was not limited to real estate and cars. A financial statement

           submitted by Davison to Merrill Lynch dated May 1, 2018 (Exhibit AA) details assets

           that he had acquired to that point in time. In addition to his real estate holdings, the

           financial statement lists $8,177,000 worth of jewelry, three Ferraris, a Rolls Royce,

           four Mercedes and a $100,000 Land Rover among other vehicles.




                                               33
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 39 of 62 PageID 1399




          •   His jewelry holding increased even after the $8 million valuation in May 2018. Indeed,

              on January 17, 2020, within days of completing his testimony before the SEC, he

              completed the purchase of an Audemars Piguet 44mm Royal Oak Brande Complication

              Black Ceramic watch for $737,000. The invoice for this purchase is attached as Exhibit

              BB. At the time of the asset freeze, he was in the process of selling $1,450,000 of

              watches through Sotheby’s. A consignment agreement with Sotheby’s for the sale of

              these watches is attached as Exhibit CC. Davison has yet to provide to the SEC the

              financial accounting required by this Court’s Order.

    IV.       Opinions of the Receiver

              Based on the findings outlined above, the Receiver has reached the following

    conclusions regarding EquiAlt, the Receivership Finds, and the QOZ and REIT:

              •   The Receivership Funds are the result of one continuous fraudulent scheme that

                  utilized the same persons, methods and misrepresentations.

              •   The Receivership Funds are insolvent and without additional investor funds can

                  barely support operations without paying interest to investors. If interest payments

                  were made to investors the Receivership Funds would be out of cash in months.

              •   The Receivership Entities and business cannot lawfully be operated on an ongoing

                  basis and if lawfully operated, the business presents no realistic opportunity for

                  economic success.

              •   The Receivership should be expanded to include the New Funds (QOZ and REIT)

                  for the protection of the investors in the Receivership Funds and the New Funds

                  and to assure their continued ability to operate and be wound down. The




                                                   34
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 40 of 62 PageID 1400




                consolidation of New Funds with the Receivership Funds will also avoid

                preferences to some investors and harm to others due to the movement of movement

                on monies from one fund to another that occurred in 2018.

           •    The Receivership entities should be consolidated into one Receivership entity for

                the equitable distribution of assets and management of the Receivership Estate.

           •    As the Receivership Entities and the New Funds are not viable entities and absent

                continued illegal fund raising will fail rapidly,

                   o The business of EquiAlt and all of the Funds should be wound down and

                       their assets liquidated in a studied, thoughtful and orderly fashion.

                   o The Receivership should seek to recover the assets and monies taken by the

                       principals for inclusion in the Receivership Estate to be liquidated and

                       distributed to victims and creditors of this scheme.

                   o Attention should be given to the assertion of potential claims against

                       professionals, financial institutions and others who facilitated, assisted,

                       aided and abetted, participated in or profited from this scheme.

                              ACTIONS TAKEN BY THE RECEIVER

           In the first 45 days, the Receiver has taken a number of steps to fulfill his mandates

    under the Order Appointing Receiver.

     V.     Securing The Receivership Estate

           A.      Fund Accounting

           Attached as Exhibit DD is a cash accounting report showing the amount of money on

    hand from February 14, 2020, less operating expenses plus revenue, through March 30, 2020.




                                                  35
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 41 of 62 PageID 1401




    This cash accounting report does not reflect non-cash or cash-equivalent assets. Thus, the

    value of all property discussed below is not included in the accounting report. From February

    14, 2020 through March 30, 2020, the Receiver collected $640,310.64 in business income and

    $267,550.06 from business asset liquidation, with $1,024,348.50 in business asset expenses.

    The ending fund balance is $4,269,480.39.

           B.      Freezing Bank Accounts and Liquid Assets

           After the Court entered the TRO and Order Appointing Receiver, the SEC worked to

    freeze bank accounts at Bank of America, Wells Fargo, Chase and Comerica. The Receiver

    and his professionals engaged in a preliminary review of documents and other information to

    identify other institutions that potentially held relevant financial accounts or lines of credit. On

    February 17, 2020, the Receiver and his professionals began serving the TRO and Order

    Appointing Receiver on financial institutions by email and facsimile. The Receiver’s highest

    priority was to identify and freeze all accounts associated with the Receivership Entities.

           Between the accounts frozen by the SEC and those identified and/or frozen by the

    Receiver, over $7 million was identified at various financial institutions. EquiAlt LLC and

    other Receivership Entities had separate bank accounts at Bank of America and Chase. The

    Receiver first attempted to gain signatory authority over those accounts. However, when it

    became clear that working through these banks was not expedient, the Receiver opened similar

    accounts at ServisFirst. The monies that had been frozen at Bank of America and Chase for

    those Receivership Entities. The Bank of America accounts were liquidated and provided to

    the Receiver for deposit in the mirrored accounts at ServisFirst on or about February 27, 2020

    (Bank of America) and March 2, 2020 (Chase) for a total amount of $4,329,593.94.




                                                  36
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 42 of 62 PageID 1402




             The Receiver also opened a money market account for the Receivership at ServisFirst

    Bank (the “Receivership Account”). 5 The Receiver has deposited $53,500 of clawback funds

    received from the Stovall House. Any recovered funds will be deposited to this account. The

    Receiver will continue his efforts to identify any other accounts containing assets belonging to

    the Receivership Entities.

                   1.     Accounts at Bank of America, N.A.

             The Receiver identified numerous accounts at Bank of America, N.A. (“BOA”)

    associated with Defendants and relief Defendants containing a total of $5,258,589.80.

     Account No.             Account Title            Frozen Balance                Status

                                                                         Liquidated / Transferred to
  XXXXXXXX3190             EquiAlt Fund, LLC           $793,500.20
                                                                         Receiver Controlled account
                           EquiAlt Fund, LLC                             Liquidated / Transferred to
  XXXXXXXX3200                                         $293,450.89
                               (Escrow)                                  Receiver Controlled account
                                                                         Liquidated / Transferred to
  XXXXXXXX3284           EquiAlt Fund II, LLC         $1,935,652.49
                                                                         Receiver Controlled account
                         EquiAlt Fund II, LLC                            Liquidated / Transferred to
  XXXXXXXX3297                                         $117,746.33
                              (Escrow)                                   Receiver Controlled account
                                                                         Liquidated / Transferred to
  XXXXXXXX3213               EA SIP, LLC               $762,902.13
                                                                         Receiver Controlled account
                                                                         Liquidated / Transferred to
  XXXXXXXX5716           EA SIP, LLC (Escrow)           $23,481.11
                                                                         Receiver Controlled account
                                                                         Liquidated / Transferred to
  XXXXXXXX3310               EquiAlt, LLC               $26,860.96
                                                                         Receiver Controlled account
                                                                         Liquidated / Transferred to
  XXXXXXXX3323           EquiAlt, LLC (Escrow)          $29,652.21
                                                                         Receiver Controlled account
                                                                         Liquidated / Transferred to
  XXXXXXXX3187            Blue Waters TI LLC            $47,950.35
                                                                         Receiver Controlled account
                         TB Oldest House Est.                            Liquidated / Transferred to
  XXXXXXXX3226                                          $80,679.23
                             1842, LLC                                   Receiver Controlled account
                                                                         Liquidated / Transferred to
  XXXXXXXX3336            Silver Sands TI LLC           $38,049.45
                                                                         Receiver Controlled account


    5
        The Receiver also opened a checking/operating account for making disbursements.




                                                 37
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 43 of 62 PageID 1403




                                                                    Liquidated / Transferred to
  XXXXXXXX3307          Bungalows TI LLC            $42,490.27
                                                                    Receiver Controlled account
                McDonald Revocable
   XXXXXXXX138                                          $0                Closed in 2019
                     Living Trust
                The Brian D. Davison
  XXXXXXXX8041                                    $322,480.86 6           Remains Frozen
                   Revocable Trust
  XXXXXXXX4150 EquiAlt Capital Advisors             $4,743.27             Remains Frozen
                  EquiAlt Property                  $15,274.29            Remains Frozen
  XXXXXXXX4082
                  Management LLC
               EquiAlt Secured Income              $310,341.81            Remains Frozen
  XXXXXXXX4079
                 Portfolio REIT, Inc.
               EquiAlt Secured Income                $380.20              Remains Frozen
  XXXXXXXX4008    Portfolio Limited
                     Partnership
                  EquiAlt Property                  $30,043.99            Remains Frozen
  XXXXXXXX6911
                 Management, LLC
               EquiAlt Secured Income               $26,060.36            Remains Frozen
  XXXXXXXX5648      Portfolio REIT
                   Inc/EquiAlt Reit
                  EquiAlt Qualified                $356,089.00            Remains Frozen
  XXXXXXXX8441 Opportunity Zone Fund,
                          LP
                  EquiAlt Property                    $0.00               Remains Frozen
  XXXXXXXX5126
                 Management, LLC
   XXXXXXXX       EquiAlt Property                    $0.00               Remains Frozen
      5113       Management, LLC
  XXXXXXXX4147 EquiAlt Holdings LLC.                 $380.20              Remains Frozen
  XXXXXXXX4011 EquiAlt Secured Income                $380.20              Remains Frozen
                       Portfolio


                 2.     Accounts at Wells Fargo Bank, N.A.

           The Receiver identified 12 accounts at Wells Fargo Bank, N.A. (“Wells Fargo”) that

    were associated with the Defendants and Relief Defendants.        Defendants and Relief




           6
             In September 2019, Davison closed the account for the McDonald Trust and
    transferred the funds to this account in the name of the Brian Davison Trust.




                                             38
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 44 of 62 PageID 1404




    Defendants utilized these account prior to the accounts at Bank of America, N.A. The accounts

    were closed in 2019 or earlier and contained no funds.

                Account No.                                  Account Title

             XXXXXX 1045                                  EquiAlt Fund, LLC
             XXXXXX 5670                                  EquiAlt Fund, LLC
             XXXXXX 1052                                    EquiAlt, LLC
             XXXXXX 2771                                    EquiAlt, LLC
             XXXXXX 4073                                 EquiAlt Fund II, LLC
             XXXXXX 1717                                 EquiAlt Fund II, LLC
             XXXXXX 1444                                 EquiAlt Fund III LLC
             XXXXXX 0886                                 EquiAlt Fund III LLC
             XXXXXX 7000                                    EA SIP, LLC
             XXXXXX 1045                                  EquiAlt Fund, LLC
             XXXXXX 5670                                  EquiAlt Fund, LLC
             XXXXXX 1052                                    EquiAlt, LLC


                  3.       Accounts at JPMorgan Chase, N.A.

           The Receiver has identified 16 accounts at JPMorgan Chase, N.A. (“Chase”) that are

    or were associated with the Defendants and Relief Defendants.

  Account No.                Account Title              Balance                    Status

                                                                         Unfrozen per Court Order
  XXXXX8545                  Brian Davison             $46,888.98
                                                                         3/16/20 (living expenses)
                         Brian Davison / Nicole                         $75,000 unfrozen per Court
  XXXXX3995                                             $145.59
                                Davison                                  Order 3/16/20 (legal fees)
  XXXXX2758                  Brian Davison               $114.23                  Frozen
  XXXXX8993                  Barry Rybicki              $2,469.64                 Frozen
  XXXXX5756              Davison Capital LLC           $24,639.50                 Frozen
                                                                        $85,000 unfrozen per Court
  XXXXX5807            Rosenbarry Holdings LLC         $220,021.06      Order; $23,400 unfrozen per
                                                                               3/26/20 Order
  XXXXX5358            Rosenbarry Holdings LLC          $5,000.00        Unfrozen per Court Order
  XXXXX9319                 Brian Davison                $194.15                  Frozen
                                                                        Liquidated / Transferred to
  XXXXX0277            5123 E Broadway Ave LLC         $51,999.73
                                                                        Receiver Controlled account




                                                  39
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 45 of 62 PageID 1405




                                                                      Liquidated / Transferred to
  XXXXX96693          5123 E Broadway Ave LLC           $70,082.19
                                                                      Receiver Controlled account
                                                                      Liquidated / Transferred to
  XXXXX9906           BR Support Services LLC           $15,096.40
                                                                      Receiver Controlled account
                       Undetermined (possibly                          Closed prior to Receiver’s
  XXXXX2755                                               $0.00
                          Rybicki-related)                                   Appointment
                                                          $0.00        Closed prior to Receiver’s
  XXXXX0318             NV Support Services
                                                                             Appointment
                                                          $0.00        Closed prior to Receiver’s
  XXXXX2361                Barry Rybicki
                                                                             Appointment
                                                          $0.00        Closed prior to Receiver’s
  XXXXX9610                Barry Rybicki
                                                                             Appointment
                                                          $0.00        Closed prior to Receiver’s
  XXXXX7513             NV Support Services
                                                                             Appointment


                 4.       Accounts at Comerica Bank, N.A.

           The Receiver has identified 5 accounts at Comerica Bank, N.A. (“Comerica”) that

    were associated with the Defendant, Barry Rybicki.

      Account No.                Account Title             Frozen Balance          Status

     XXXXXX7306                Barry M. Rybicki               $36,824.98           Frozen
     XXXXXX7314                Barry M. Rybicki               $30,577.31           Frozen
     XXXXXX7261            Rosenbarry Properties, LLC         $10,000.00           Frozen
     XXXXXX7721            Rosenbarry Properties, LLC          $500.00             Frozen
                            Undetermined (possibly                                 Frozen
     XXXXXX6792
                                Rybicki-related)              $36,824.98


                 5.       Investments and Investment Accounts

           The Receiver has identified and frozen at least 3 additional investment accounts

    associated with the individual defendants at Coinbase, E*Trade, and Merrill Lynch. These

    accounts total approximately $1,616,188.73.

           Additionally, the Receiver identified and froze a $1,000,000 investment made by Mr.

    Davison through the EquiAlt Fund II in Alternative Capital LLC. The Receiver is continuing




                                                40
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 46 of 62 PageID 1406




    to investigate this investment. To date, Alternative Capital LLC has provided only some of the

    documents requested by the Receiver.

           C.      Securing Real Property

           The Receivership Estate contains hundreds of parcels of real property mostly in

    Hillsborough, Pinellas and Pasco counties, Florida, most of which are part of the ongoing real

    estate business of EquiAlt. The Receiver is continuing to oversee the renovations in progress

    of certain EquiAlt properties as well as reviewing potential sales of properties that were in

    process at the time the Receivership was created. However, of note, the Receivership Estate

    also includes the EquiAlt office at 2112 W. Kennedy Boulevard,             the New York City

    apartment, and the a vehicle warehouse/man cave. .In the Receivership Orders, the Court

    directed the Receiver to “take immediate possession of . . . all real property of the Corporate

    Defendants and Relief Defendants, wherever situated . . . .” (Doc. 11 ¶ 1). The Receiver’s

    actions in fulfillment of that directive are explained in the following subsections.




                                                 41
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 47 of 62 PageID 1407




                    1.    2112 W. Kennedy Boulevard, Tampa, FL

           On February 14th, after the Court entered the Order Appointing Receiver, the Receiver,

    accompanied by the U.S. Marshal’s office, his lawyers, EHounds, and forensic accountants

    entered EquiAlt’s office at 2112 W. Kennedy Boulevard. The team worked to secure the

    premises, access the computer networks, and interview employees who were on the premises.

    Locks were changed and security cameras were installed.

           This property was originally purchased in the spring of 2018 for $975,000 with monies

    being paid by EquiAlt LLC, EquiAlt Fund II and McDonald Revocable Living Trust.

    Thereafter, EquiAlt LLC renovated the premises for almost $280,000.

                    2.    21 W. 20th Street, Unit 5, New York, New York (“NY Condo”)

           On the morning of February 25, 2020, a representative of the Receiver accessed the

    NY Condo. The Receiver’s representative secured the condominium and photographed its

    contents.

                    3.    2101 W. Cypress Street, Tampa, Florida

           The Receiver accessed the Cypress warehouse on February 20, 2020. Stored in the

    warehouse were the following vehicles:

                •   2018 Pagani Huayra;
                •   2015 Ferrari 458 Speciale Coupe;
                •   2018 Ferrari GTC4 Lusso;
                •   1977 Ferrari 208 GTB; and
                •   2012 Ford Fiesta.




                                                42
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 48 of 62 PageID 1408




    Two additional automobiles were being stored in the warehouse that belonged to individuals

    unrelated to the Receivership. These individuals were later allowed to remove their vehicles

    from the warehouse.

           In addition to the luxury automobiles, there were several high-end watches and dozens

    of empty watch boxes. The premises have been secured, locks changed and cameras installed

    to protect the assets and the real property at 2101 W. Cypress. The watches that were found at

    this location have been secured at a separate location.

                  4.      Phoenix, Arizona operations

           As the Receiver was entering EquiAlt’s office in Tampa on February 14th, his lawyers

    in Phoenix, Arizona, Baskin Richards, and a paralegal from Wiand Guerra King PA,

    accompanied by the US Marshal Service, presented themselves at Mr. Rybicki’s home located

    at 3313 E. Daley Lane, Phoenix, Arizona (“Daley Lane”). Mr. Rybicki was served with the

    court documents and, after communicating with Mr. Rybicki’s counsel, the US Marshal

    Service and the Receiver’s representatives were invited into his home. The Daley Lane home

    was also the office for Relief Defendant, BR Support Services, LLC., and several other entities

    operated by Rybicki including Rosenbarry Properties, LLC. Daley Lane was photographed

    and videotaped. The Receiver’s representatives interviewed Mr. Rybicki, obtained books and

    records from his home office and his computer was given to technology experts Digital Acuity.

    LLC, to be imaged. Receiver’s representatives also arranged for the cellular phones and

    computers of other BR Support Services, LLC employees to be delivered to Digital Acuity,

    LLC to be imaged. After several hours the Receiver’s representatives left the premises. All

    documents retrieved from Mr. Rybicki’s home were brought to the Receiver’s offices.




                                                43
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 49 of 62 PageID 1409




           The Receiver’s representatives next travelled to executive office space leased by Mr.

    Rybicki/BR Support Services, LLC located at 11811 N. Tatum Blvd., Suite 3031, Office #30,

    Phoenix, Arizona 85028 (“Tatum Office). They were accompanied by Mr. Rybicki who gave

    them access to the office and turned over the keys. This was a small, one room virtual office

    space leased through Regus, which was identified by Mr. Rybicki as the sales office for the

    Receivership and New Funds. The Tatum Office contained books and records of the

    Receivership Entities, including various sales and marketing materials related to the Funds,

    office furniture, computer equipment and personal items of the BR Support services, LLC’s

    employees. The Receiver’s representatives inventoried the computer equipment located at the

    office. The computers were taken to Digital Acuity, LLC to be imaged and subsequently

    returned to the Tatum Office or taken to the Baskin Richards offices. The physical property

    (desks, chairs, etc.) were owned by Regus and were left at the premises. The personal property

    of employees (including a computer monitor) was returned or left on the premises. All

    documents retrieved from the Tatum Office were brought to the Receiver’s offices. The lease

    on the Tatum Office was set to expire in the next sixty days and the Receiver subsequently

    abandoned the premises. Incoming calls to the Tatum Office were originally transferred to

    Rebecca Weibe, identified in documentation of the Funds as the Executive Administrative

    Coordinator for EquiAlt. She was interviewed and also determined to be an employee of BR

    Support Services, LLC and the sister-in-law of Mr. Rybicki.            Incoming calls were

    subsequently forwarded to the EquiAlt offices in Tampa, Florida. Some employees of BR

    Support Services, LLC were subsequently interviewed by the Receiver’s representatives.




                                               44
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 50 of 62 PageID 1410




           D.       Investigation of Other Real Property

           The Receiver does not have authority over the individual defendants’ assets but he has

    been tasked with investigating and tracing the use of investor proceeds for purposes other than

    legitimate business uses. To that end, the Receiver, with the help of Yip Associates, has been

    investigating the use of investor funds to purchase the personal residences of both Brian

    Davison and Barry Rybicki. As stated above, over $2.5 million as been expended by

    Receivership Entities to purchase and renovate Davison’s personal residence. The Receiver is

    still in the nascent stage of the investigation into the funding of Mr. Rybicki’s house. Thus far,

    the Receiver has identified payments of $450,000 made from Receivership Entity BR Support

    Services, which was controlled by Barry Rybicki, to Taylor Morrison for the lot for Mr.

    Rybicki’s home.

           E.       Securing Personal Property

                    1.    Vehicles

           In addition to the vehicles located in the Cypress property, the Receiver has located and

    secured several other vehicles purchased by Mr. Davison. These vehicles include:

                •   2020 Bentley GTC;
                •   2009 Ferrari F430 Scuderia 16M;
                •   2015 Ferrari F12 Berlinetta;
                •   2019 Ferrari 488 Spider;
                •   2016 Mazda MX5 Chassis #79; and
                •   2012 SeaRay 300.
           Additionally, Mr. Davison and his family, at the Court’s request have been allowed to

    retain vehicles for personal use. Currently, those include the following:

                •   2019 Toyota 4Runner;



                                                   45
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 51 of 62 PageID 1411




                •   1995 D110 ECD;
                •   2020 Rolls Royce Cullinan; and
                •   2015 Mercedes Benz ML350.
           Mr. Rybicki owns the following vehicles of which he has possession for personal use:

                •   2017 Ferrari 488 GTB
                •   2019 Porsche 911
                •   Land Rover Defender
           The Receiver is working with counsel for the individual defendants to sell some of

    these vehicles and will of course seek the Court’s approval for any such sale.

                    2.    Watches and Other Jewelry

           Mr. Davison is an avid collector of fine watches. As stated above, several watches were

    found at the Cypress warehouse and Kennedy office. Those items have been secured at a

    separate location. The Receiver has been working with several jewelers and auction houses to

    identify other watches/jewelry items and the source of funds used to purchase them. Pursuant

    to the Asset Freeze, Sotheby’s is holding those items. The Receiver will continue to investigate

    these items. It appears that all of these items were acquired directly or indirectly with investor

    proceeds. Upon confirmation of that fact, the Receiver will seek assistance of the Court for

    turnover of these assets if they are not voluntarily transferred to the Receiver.          When

    appropriate the Receiver will seek the Court’s approval for the sale of such items.

           F.       Securing the Receivership Entities’ Books and Records

           The Receiver has taken extensive steps to secure the books and records of the

    Receivership Entities and to obtain documents from third parties. First, the Receiver, through

    EHounds, obtained access to EquiAlt’s cloud-based email network and preserved all records

    therein. Second, the Receiver obtained access to EquiAlt’s Dropbox system which contains all



                                                 46
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 52 of 62 PageID 1412




    the records for the operations of the Receivership Entities. Third, EquiAlt maintained an

    investor portal website. Since the Receiver was appointed, counsel has been attempting to work

    through Linode to gain access to this portal. Linode has refused to date to allow the Receiver

    total access to this website.

            Finally, the Receiver has used the powers set forth in the Order Appointing Receiver

    to obtain numerous documents from at least 20 nonparties, including banks, accountants,

    lawyers, jewelers, auction houses, and car dealers. The Receiver and his professionals are in

    the process of reviewing this information and will update the Court through future reports as

    his investigation progresses.

            G.      Operating Businesses

            On February 14, 2020, the Receiver took possession of the offices of EquiAlt LLC at

    2112 W. Kennedy Blvd. in Tampa, the main office of the real estate activities of EquiAlt, as

    well as the EquiAlt offices in Phoenix, Arizona. Rybicki and a number of people working for

    him conducted business from a suite office in Phoenix and also from his home. The activities

    of the Receivership Funds as well as the New Funds were conducted by employees of EquiAlt

    from the Tampa offices and the sales activities of the investments were directed by Mr. Rybicki

    and the personnel in Arizona from Phoenix.

            At the time the offices were secured, EquiAlt had eleven employees working from the

    Tampa office as well as two other employees in the Tampa Bay area who conducted leasing

    and maintenance activities for the located at multi-unit properties. In addition, the company

    had two employees in Tennessee who oversaw properties that had been acquired there, both

    for the Receivership Funds and for the REIT.




                                                47
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 53 of 62 PageID 1413




           On February 14th and in the few days that followed, the Receiver took possession not

    only of the premises of EquiAlt but also the records of EquiAlt in the various locations. The

    personnel at both of those locations were interviewed. The Receiver has reduced the staff in

    Tampa, and has also terminated all of the employees in Arizona. At the present time, the

    Receivership still retains the employees in Tennessee, but the continued retention of those

    employees is being evaluated.

           From the Tampa office, the employees of EquiAlt oversee the rental real estate

    activities for the properties owned by the Receivership Funds. They continue to oversee certain

    development and construction projects that were begun prior to the Receiver being appointed.

    At the present time, EquiAlt has employees dedicated to leasing and tenant matters as well as

    maintenance issues related to the rental real estate properties. Two employees oversee the

    ongoing construction projects including rehabilitation and renovation projects that are

    necessary as rental properties turn over. EquiAlt’s staff also includes three full-time employees

    who perform accounting activities, as well as employees who handle human resources matters

    for the company. The Receiver believes that the current staffing is adequate to support the real

    estate activities of the Receivership Entities.

           With respect to the accounting of the ongoing business activities, the Receiver has

    enhanced the current staff through the addition of a temporary accounting person. The Receiver

    hired PDR-CPAs, as discussed elsewhere herein, to provide accounting services for the

    Receivership and the reporting activities that is required of the Receivership. In addition, PDR

    CPAs is overseeing the accounting activities at EquiAlt and giving the Receiver assistance and




                                                  48
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 54 of 62 PageID 1414




    guidance in determining and evaluating the sufficiency and quality of the ongoing accounting

    services.

           The Receivership has maintained a robust accounting software that manages the rental

    real estate activities of the Receivership Funds. All of the bank accounts, as described

    elsewhere, have been centralized and the control of those bank accounts is directed by the

    accounting staff with the direct approval of the Receiver with respect to any expenditures.

    Moreover, these activities are reviewed, and reports of cash transactions are provided to the

    Receiver on a daily basis by the accounting staff, in conjunction with PDR-CPAs.

           In connection with the ongoing projects that were underway or in the process of

    development at the time of the SEC action, the Receiver has, with the staff of EquiAlt,

    evaluated these projects and made determinations as to which projects will go forward and

    those which should be liquidated without further development. The Receiver has made these

    determinations by evaluating the progress of each project and its status, the amount of money

    necessary to reach completion, and the potential economic benefit to the Receivership. The

    Receiver has met with contractors who are performing construction and have advised them as

    to what projects are going forward and what construction projects or contracts the Receiver is

    rejecting. It is believed that these decisions will maximize the economic benefit for the

    Receivership estate while not incurring new expenses and risks. The Receiver will not attempt

    to pursue capital-intensive projects, in part, due to the fact that the Receivership does not

    possess substantial assets necessary to undertake new speculative development projects.

           One sale transaction had been closed on February 14, prior to the Receiver’s taking

    control of EquiAlt. The Receiver completed that transaction and has received proceeds of that




                                               49
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 55 of 62 PageID 1415




    sale. There are several other projects or properties that were listed for sale at the time the

    Receiver was appointed. These potential sales have been evaluated and a number of them are

    being pursued by the Receiver. It is anticipated that in the near future the Receivership will

    enter into contracts for sale of some of the smaller properties. As required by federal statutes

    controlling the conduct of Receivers, these potential sales transactions will be presented to the

    Court for approval, prior to their completion.

           At the present time, the Receivership estate is managing over 350 residential units. The

    residential activities have been impacted by the COVID 19 pandemic. Many tenants have

    requested accommodations with respect to the payment of rent and the Receiver has directed

    the leasing staff of EquiAlt to work with these tenants in order to avoid hardship. We are

    currently evaluating the impact upon the rental revenues to the Receivership Funds as a result

    of the pandemic. It is apparent that rental income revenues have slowed; however, the extent

    and impact of the pandemic on the rental revenues of the Receivership has yet to be determined.

           Based upon current information, it is believed that the rental revenues from the rental

    properties will be sufficient to support the ongoing operations of the Receivership estate for

    the immediate future. The Receivership estate has sufficient funds to complete the projects

    with which the Receiver has determined to proceed. As the Receivership goes forward, one

    should anticipate a new phase of Receivership activities that will involve the orderly

    liquidation of the properties in the Receivership estate and the completion and liquidation of

    those projects that are currently underway.

           Finally, after evaluating the cash flow and rent roles of the Receivership Funds

    properties, it is apparent that the Receivership estate cannot undertake the payment of the




                                                  50
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 56 of 62 PageID 1416




    interest due on the debentures that had been issued by the Receivership Funds, nor obviously,

    can the Receivership undertake to repay the over $30 million of debenture principal that is now

    due and owing.

            The Receiver had hoped to be able to provide some forecast with respect to the potential

    liquidation of the real estate properties; however, due to the stay order entered by the Court

    and the refusal of Mr. Davison’s counsel to agree to the Receiver’s request to retain valuation

    consultant Coldwell Banker, information of that nature is not available to provide to the Court

    at this time. It should be anticipated that the Receivership estate will also, in the future, include

    very significant assets that will be recovered from those who have utilized investor funds to

    their benefit.

     VI.     Retention of Professionals

            In the Court’s initial Order Appointing Receiver on February 14, 2020, the Court

    specifically allowed the retention of the following legal, accounting, and other professionals:

    (1) Wiand Guerra King P.A. (“WGK”), a law firm; (2) Robert Stines of Freeborn (3) Yip

    Associates (“Yip”), a forensic accounting firm; (4) RWJ Group, LLC (“RWJ”), an asset

    management and investigations firm; and (5) E-Hounds, Inc. (“E-Hounds”), a technology and

    computer forensics firm. See Doc. 11. Briefly, WGK is a law firm with expertise in complex

    commercial litigation, securities litigation, regulatory proceedings, white-collar criminal

    litigation, and arbitration.    WGK’s attorneys and paralegals will assist the Receiver’s

    investigation and manage any contemplated litigation described below in Section VI. Robert

    Stines at Freeborn is an attorney specializing in ediscovery and technology issues. He will

    assist the Receiver on technology and privilege issues.




                                                   51
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 57 of 62 PageID 1417




             Yip is a forensic accounting firm that specializes in insolvency and restructuring, Ponzi

    schemes, fraud investigations, insolvency taxation, business valuation, and litigation support.

    It will conduct a cash-in/cash-out reconstruction of Receivership bank accounts, which the

    Receiver needs, among other reasons, to pursue the contemplated litigation described in

    Section VI and to establish the claims process described in Section VII.

             RWJ is an asset management and investigation firm, and its principal is Roger Jernigan.

    WGK retains Mr. Jernigan as an independent contractor to provide asset management and

    investigative services and, if necessary, to operate any viable business in the Receivership

    Estate. Mr. Jernigan’s services have been and will continue to be necessary to secure, manage,

    and liquidate the assets described in this First Quarterly Status Report.

             E-Hounds is a computer forensics firm that specializes in serving the legal industry.

    EquiAlt operated an investor portal and other public-facing websites. The Receiver has sought

    E-Hounds’ assistance to analyze and manage these issues. The Receiver has also sought E-

    Hounds’ assistance to image computers and other electronic devices and to retrieve documents

    relevant to the Receiver’s investigation.

             Additionally, the Receiver has retained PDR CPA to assist with fund accounting as

    well as the internal accounting for the ongoing businesses of the Receivership entities.

             Finally, the Receiver has sought the Court’s approval to retain Coldwell Banker to

    assist in the valuation of the properties held by the Receivership. Given the current stay and

    Mr. Davison’s refusal to lift the stay to allow the Court to review this motion, this motion is in

    limbo.




                                                  52
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 58 of 62 PageID 1418




     VII.     Pending and Contemplated Litigation

              The Order Appointing Receiver requires this First Quarterly Status Report to contain

    “a description of liquidated and unliquidated claims held by the Receivership [E]state,

    including the need for forensic and/or investigatory resources; approximate valuations of

    claims; and anticipated or proposed methods of enforcing such claims (including likelihood of

    success in (i) reducing the claims to judgment and (ii) collecting such judgments.).” Doc. 11

    ¶ 29.E.

              A.     Pending Litigation

              In late February, the Receiver became aware of a matter pending in the Southern

    District of Florida, Reddish v. Bungalows T I, LLC, Case No. 19-CIV-62711-RAR, alleging

    violations of the Americans with Disabilities Act. The Receiver notified the Court of the SEC

    action and the stay on February 26, 2020. The Court stayed the action on February 28, 2020.

              On _________, an EquiAlt investor class action was filed in the Middle District of

    Florida, Case No. 8:20-cv-00448-WFG-TGW. The complaint named several Receivership

    Entities including EquiAlt LLC and the Receivership Funds. The Receiver notified the Court

    of the stay that was imposed by this Court’s Order. The Investor Plaintiffs later filed an

    Amended Class Action Complaint which dropped the EquiAlt entities as defendants. Although

    the Class Action Plaintiffs believe their amendment removes them from the stay, the Receiver

    is submitting a reply to the Court in that case setting forth reasons that the class action should

    be stayed.

              B.     Contemplated Litigation




                                                 53
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 59 of 62 PageID 1419




             The Receiver is reviewing information to determine if any individuals or entities have

    liability in connection with the activities underlying this case.         While the Receiver’s

    investigation has only just begun, contemplated litigation can nevertheless be divided into two

    general categories. First, the Receiver is working with forensic accountants to perform a cash-

    in/cash-out analysis of the Receivership Entities. This will allow the Receiver to identify any

    investor who received more money from a Receivership Entity than he or she contributed to

    the Receivership Entity. In Ponzi schemes, such amounts are generally referred to as “false

    profits” because the money transferred to the pertinent investor was not derived from

    legitimate activities but from other defrauded investors. Receivers in the Eleventh Circuit (and

    nationwide) have a clear right to recover false profits through fraudulent transfer or

    “clawback” litigation. See, e.g., Wiand v. Lee, et al., 753 F.3d 1194 (11th Cir. 2014).

             Second, the Receiver might also assert tort claims against brokers, accountants, sales

    agents, lawyers, and others who aided and abetted the scheme or otherwise knew or should

    have known of fraudulent activity. The Receiver is not able to identify specific potential

    defendants at this time, but the Receiver will institute such actions (with Court approval) if

    appropriate and in the best interests of the Receivership.

        VIII. Claims Process.

             The Receiver is building a list of investors and other creditors using information

    obtained at EquiAlt’s office. 7 On February 28,2020, the Receiver sent an email to hundreds


    7
      The Receiver is in the process of developing that list, but to protect the investors’ privacy,
    the Receiver typically does not file investor information in the public docket. Instead, the
    Receiver will maintain the list in his office and make it available to the Court, the SEC, and
    should the circumstances warrant, the defendants upon request. When the Receiver moves the
    Court to establish a claims process, the Receiver will seek permission to file the list under seal.




                                                  54
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 60 of 62 PageID 1420




    of known, identifiable investors using information from EquiAlt, which informed the investors

    of the Receivership, the Receiver’s website, and the opportunity for investors to register

    through the website. See www.EquiAltreceivership.com/registration. Because the Receiver

    already has significant cash in the Receivership Account, he anticipates moving the Court to

    establish a claims process at the earliest possible opportunity.

     IX.       The Next Ninety Days.

           The Order Appointing Receiver requires this First Quarterly Status Report (and all

    subsequent reports) to contain “[t]he Receiver’s recommendations for a continuation or

    discontinuation of the receivership and the reasons for the recommendations.” Doc. 11 ¶ 29.G.

    At this early stage, the Receiver recommends continuation of the Receivership because he still

    has (1) the ongoing need to manage and in part develop the real property business of the

    Receivership (2) to complete the investigation of the activities of the Receivership entities, its

    principals and others; (3) hundreds of properties to liquidate; (4) substantial personal property

    to liquidate, including luxury automobiles and watches; (5) potential litigation to bring,

    including contemplated clawback claims; and (6) a claims process to establish for the

    distribution of funds.

           Additionally, the Receiver will be filing a motion to expand the Receivership to include

    the New Funds based on the information provided herein. There may be other entities as well

    that will be included in that motion. The Receiver will also move this Court to consolidate the

    Receivership Funds into one so as to simplify the winding down of operations and the claims

    process.




                                                 55
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 61 of 62 PageID 1421




           During the next 90 days, the Receiver will continue to collect and analyze documents

    from nonparties and other sources. The Receiver is also compiling and analyzing individual

    investments. This is a necessary task to assess and administer investor claims. The Receiver

    recognizes the importance of the return of funds to investors and will commence a claims

    process as soon as practicable. The Receiver will provide a more definitive time estimate as

    his analysis progresses.

           The Receiver is also reviewing information to determine if any third parties have

    liability either to the Receivership Estate or investors.      The Receiver will likely bring

    “clawback” and other actions in the future upon approval of the Court.

           The Receiver will continue to attempt to locate additional funds and other assets and

    will likely institute proceedings to recover assets on behalf of the Receivership Entities. In an

    effort to more fully understand the conduct at issue and in an attempt to locate more assets, the

    Receiver will continue to conduct interviews and/or depositions of parties and third parties

    who might have knowledge of the fraudulent scheme.

                                           CONCLUSION

           Investors and other creditors of the Receivership Entities are encouraged to periodically

    check the Receiver’s website (www.EquiAltreceivership.com) for current information

    concerning this Receivership. The Receiver and his counsel have received an enormous

    amount of emails and telephone inquiries and have had to expend significant resources to

    address them.    To minimize those expenses, investors and other creditors are strongly

    encouraged to consult the Receiver’s website before contacting the Receiver or his counsel.

    However, the Receiver continues to encourage individuals or attorneys representing investors




                                                 56
Case 8:20-cv-00325-MSS-AEP Document 84 Filed 05/08/20 Page 62 of 62 PageID 1422




    who may have information that may be helpful in securing further assets for the Receivership

    Estate or identifying other potential parties who may have liability to either the Receivership

    Estate or investors to email (astephens@wiandlaw.com) or call Amanda Stephens at 813-347-

    5100.

            Dated this 8th day of May, 2020.

                                                 Respectfully submitted,

                                                 s/Burton W. Wiand
                                                 Burton W. Wiand, Receiver




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on May 8, 2020 I electronically filed the foregoing with

    the Clerk of the Court by using the CM/ECF system.



                                                 s/Katherine C. Donlon
                                                 Katherine C. Donlon, FBN 0066941
                                                 Jared J. Perez, FBN 0085192
                                                 WIAND GUERRA KING P.A.
                                                 5505 West Gray Street
                                                 Tampa, FL 33609
                                                 T: (813) 347-5100
                                                 F: (813) 347-5198

                                                 Attorney for Receiver, Burton W. Wiand




                                                57
